Citation Nr: 1134792	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-33 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a fractured right index finger.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1989 to February 1992, with one year of foreign service.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issue in March 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to attempt to obtain VA medical records and service treatment records (STRs).  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and STRs.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records only where it concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  Furthermore, if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must so notify the claimant.  38 C.F.R. § 3.159(e)(1).  The claimant must be notified of the identity of the records, the efforts VA made to obtain the records, and a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1).  

Regarding the VA medical records, in her December 2006 claim, the Veteran reported treatment at the Fayetteville, North Carolina, VA medical center (VAMC) beginning in April 2001.  VAMC records dated beginning in May 2004 are associated with the claims file.  In April 2007, the RO requested records from the Fayetteville VAMC dated from April 2001 to May 2004 and requested a negative response if the records were unavailable.  Those records are not associated with the claims file and no negative response is of record.  In another April 2007 letter, the RO informed the Veteran that she may want to obtain the VAMC records from April 2001 to May 2004, but did not make any additional attempts to obtain the records, make a finding of unavailability, or notify the Veteran of any such unavailability.  Accordingly, remand is required to comply with VA's duty assist.  

Regarding the Veteran's STRs, in February 2007 statements, the Veteran indicated that she was treated during service for a broken right finger and listed the following locations:  Fort Bragg sick call; Georgia; South Carolina; Tongtashan, Korea; and a hospital in Seoul, Korea.  She indicated that the treatment was in 1990-1991.  At a November 2011 VA examination, the Veteran stated she broke the finger in 1990.  In April 2010, the RO submitted a request to the National Personnel Records Center (NPRC) for a search of Fort Bragg records from September 1991 to November 1991.  The NPRC provided a negative response.  In March 2010, the RO requested that the NPRC search records from Dongduchon Hospital, Camp Casey, South Korea, from January 1990 to December 1990.  No response is of record.  In a July 2010 letter, the RO requested clarification from the Veteran regarding the dates of the injury and treatment, but no response was received.  

A January 2011 report of general information indicates that the RO attempted to contact the Veteran via telephone to clarify the dates of the injury and treatment, but was unable to reach her because the provided phone numbers were not operable.  In a January 2011 memorandum of unavailability, the RO concluded that additional STRs from Fort Bragg were unavailable.  The Veteran's service personnel records (SPRs), which may indicate when she was stationed in South Korea, are not associated with the claims file.  Thus, remand is required to obtain compliance with VA's duty to assist:  VA has not obtained SPRs to determine when the Veteran was stationed in South Korea; there is no response from the NPRC regarding Dongduchon Hospital; additional queries to the NPRC regarding Fort Bragg may be necessary; and VA has not requested clarification regarding whether there was treatment in Georgia or South Carolina.

A VA examination was conducted in November 2010, per the Board's previous remand instructions, and an opinion regarding the claimed condition was rendered.  Additional VA treatment records dated from December 2004 to March 2011 have been associated with the claims file and include a notation of trigger finger in an October 2010 records.  In light of the additional evidence received, a supplemental medical opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide the dates of injury and treatment for her broken right index finger.  Also request that the Veteran provide the name of the hospital that she was treated at in South Korea and whether she received treatment in Georgia and/or South Carolina.

2.  After any response has been received from the Veteran, attempt to obtain additional STRs, including from Fort Bragg, Dongduchon Hospital, and any other location the Veteran reports in-service treatment, from the appropriate government records repository, based on the information contained in her response.  If no response is received from the Veteran, request that an additional search of Fort Bragg records and a search of records from Dongduchon Hospital be conducted.  If not clarification is received, the AMC must base the dates of the records requests on information in the Veteran's SPRs that indicate the dates of her service in South Korea.  Associate all documents obtained with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that she can also provide alternative forms of evidence.  

3.  Contact the Fayetteville, North Carolina VAMC and request medical records from April 2001 through May 2004.  Associate all documents obtained with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that she can also provide alternative forms of evidence.  

4.  After any additional records are associated with the claims file, the RO should arrange for the Veteran's claims file to be reviewed by the examiner who prepared the November 2010 VA examination report (or a suitable substitute if that examiner is unavailable) for the purpose of preparing an addendum opinion.  The claims folder, including a copy of this remand, must be made available to the examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide a diagnosis and an opinion, in light the service and post-service evidence of record, including all additional evidence added to the claims file since the November 2010 VA examination.  The examiner should state whether it is more or less likely than not that the claimed residuals of a fractured right index finger was caused or aggravated by the Veteran's military service.  

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


